Citation Nr: 0914970	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-35 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left hand and wrist.

2.  Entitlement to service connection for a disability of the 
right hand and wrist.

3.  Entitlement to service connection for a low back 
disability. 

4.  Entitlement to service connection for a right knee 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1986 and from August 1989 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Juan, the Commonwealth of Puerto Rico, which, inter alia, 
denied service connection for the claimed disorders.

In an October 2008 rating decision, the RO granted service 
connection for a left ankle sprain claimed as foot condition, 
left knee patellofemoral dysfunction, right ankle and foot 
condition, right shoulder impingement and left shoulder 
impingement, thereby rendering these appellate issues moot.  
These issues are thus no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (1997). 

The issues of entitlement to service connection for a low 
back disorder and right knee disorder are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

Competent medical evidence reveals no evidence that the 
Veteran has a current disability affecting either the left or 
the right hands or wrists.

-
CONCLUSIONS OF LAW

1.  A disability of the left hand and wrist was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  A disability of the right hand and wrist was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency AOJ decision on a claim for VA benefits.  In the 
present case, the Veteran's claim on appeal was received in 
May 2004 and a duty to assist letter was sent in July 2004 
prior to the December 2004 denial of this claim on the 
merits.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, and of his 
and VA's respective duties.  The duty to assist letter, 
specifically notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations 
conducted in July 2006 provided current assessments of the 
Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  However, 
since service connection is being denied for these claimed 
disorders of the hands and wrists, the failure to send such a 
letter is harmless error.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2008) (harmless error).


II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

The Veteran's January 1979 entrance examination revealed 
normal upper extremities and the accompanying report of 
medical history was negative for any history significant for 
hand or wrist problems.  Service treatment records reveal 
some instances of treatment for right hand and wrist 
problems.  In June 1983 he was seen for pain in the distal 
right wrist.  The pain was described in another June 1983 
note as located in his right forearm when applying pressure 
such as pushup.  Physical examination showed a small amount 
of edema on the inner aspect of the right forearm with 
decreased range of motion on flexor extension.  The 
assessment was pain in the distal radius rule out fracture 
due to blunt trauma.  In February 1991 he complained of pain 
in the right hand and wrist of 2 weeks duration.  In March 
1991 he was followed for complaints of right wrist pain on 
pressure of the 4th-5th metacarpal (MC) area, with X-rays 
showing no bony abnormalities.  Also in March 1991 he was 
seen on follow-up for an injury to his right hand with pain 
on pressure on the MC area with negative X-ray.  Another 
March 1991 record however for followup of the right hand and 
wrist indicated that while he was doing better, X-ray showed 
a possible non displaced fracture, distal radius but that 
area was not tender at all.  In September 1994 the Veteran 
was seen for right wrist pain for 1-2 months, with no trauma, 
but increased pain with range of motion.  Physical 
examination elicited tenderness with resistance to the ulnar 
deviation arm on wrist extension.  The assessment was 
tendonitis.  

The service treatment records are silent for any left hand or 
wrist orthopedic problems, although he burned the palm of his 
left hand on a muffler, sustaining a first or second degree 
burn in April 1980.  There are no subsequent records of 
treatment or findings regarding this burn.  He was seen for 
left arm pain in February 1994 after doing pushups; the pain 
was limited to the left deltoid region with no mention of 
hand or wrist problems.  The remainder of the records 
reflects other complaints with no mention of left hand or 
wrist problems.

Repeated periodical and other examinations from June 1984, 
January 1986, May 1993, February 1998, October 2000, and the 
February 2004 separation examination all revealed normal 
upper extremity findings.  The report of medical history from 
May 1993 revealed no history of arthritis, bursitis or 
rheumatism, bone joint or other deformity.  The reports of 
medical history from February 1998 now revealed the Veteran 
answered yes to having swollen/painful joints, broken bones 
but did not indicate whether this history included the left 
or right hands or wrists.  The report of medical history from 
the February 2004 separation examination revealed the Veteran 
to report "yes" to having painful shoulder, elbow or wrist 
as well as broken bone, but did not elaborate as to whether 
it was wrist trouble he was reporting a history about.  

The report of a September 2004 VA general examination noted 
the Veteran to complain of joint pain, including generalized 
arthralgias especially in the hands and wrist.  However the 
general examination did not address the wrists and referred 
to a musculoskeletal examination for diagnosis.  He failed to 
report to the musculoskeletal examination as reported in 
October 2004.  

The Veteran submitted no medical records showing treatment 
for hand or wrist complaints.  Nor has he reported any 
current treatment for his hands or wrists.  

In July 2006, the Veteran reported to a VA hands and wrists 
examination.  The claims file was reviewed.  He referred to 
suffering from occasional pain in the wrist joint and 
attributed his pain to strenuous activities he performed 
during service.  He reported pain in both hands with a usual 
intensity of 5/10.  He had flare-ups to 9/10 about once or 
twice a week lasting 1-2 hours.  He also reported that cloudy 
or rainy days exacerbated his pain.  He took Ibuprofen 800 
milligrams with mild relief.  Physical examination revealed 
no ankylosis in either hand, and he was able to present 
positional function in both hands.  Bilateral range of motion 
revealed the MC joint function 0-90 degrees, proximal 
interphalangeal (PIP) joint was 0-100 degrees and distal IP 
joint flexion was 0-80 degrees.  There was no pain and no 
functional loss on any motions.  Grasping/strength testing 
revealed no gap in inches between the tips of the finger and 
the proximal transverse crease of the palm.  Bilaterally the 
Veteran showed appropriate dexterity for twisting, probing, 
writing, touching, and expression bilaterally.  There were no 
flexion deformities in either hand.  Repetitive extension and 
flexion of both wrists versus resistance elicited no pain, 
weakness or fatigue.  The diagnoses were unremarkable 
bilateral hand examination and possible degenerative joint 
disease of both hands to be ruled out by X-rays.  X-rays were 
taken and deemed normal.  

Based on a review of the evidence, the Board finds that the 
evidence fails to support a grant of service connection for 
either a right hand and wrist disorder or for a left hand and 
wrist disorder.  Regarding the left hand and wrist, there is 
no evidence of a disability to this hand having been treated 
in service, with only a minor burn that was treated once in 
April 1980 with no sequela and no evidence of other treatment 
for left hand or wrist problems.  The current medical 
evidence which is limited to the July 2006 VA examination 
report, essentially shows no current disability.  As regards 
the right hand and wrist disorder, while the evidence as 
reported above did show treatment at various times in service 
for right hand and wrist complaints, the current medical 
evidence which is limited to the July 2006 VA examination 
report, essentially shows no current disability.  

The Board notes that the Veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that he has current disabilities affecting his 
hands or wrists which are related to service.  In the absence 
of evidence demonstrating that the Veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In 
other words, the Veteran may not self-diagnose a disease or 
disability.  In addition, the Board notes that pain alone 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  In this case, while the 
Veteran has reported pain in his hands and wrists, including 
in the July 2006 VA examination, pain alone does not in and 
of itself constitute a disability, and the Veteran has not 
been diagnosed with any current disability affecting either 
hand or wrist.  

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  Absent any evidence of a current disability of 
either hand or wrists shown by medical evidence, service 
connection is not warranted as the first requirement for 
service connection, that being a current disability, is not 
met.  Accordingly, service connection for a disability of the 
left and right hands and wrists is denied.

As a preponderance of the evidence is against the award of 
service connection for a disability of the left and right 
hands and wrists, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 
supra.


ORDER

Service connection for a disability of the right hand and 
wrist is denied.

Service connection for a disability of the left hand and 
wrist is denied.


REMAND

A review of the evidence reveals that further development is 
necessary to properly address the etiologies of the Veteran's 
claimed right knee disorder and low back pain disorder.  In 
regards to the right knee disorder, while the majority of the 
service treatment records address problems with the left 
knee, for which service connection is in effect, his February 
2004 report of medical history in conjunction with his 
separation examination of the same month is significant in 
that he complained of both knees giving out, referring to the 
problem as "crazy knee."  This is evidence of a possible 
right knee problem in service.  Other reports of medical 
history such as an October 2000 report of medical history for 
a periodic examination gives a history of trick or locked 
knee, without specifying which knee is involved.  Thereafter, 
the VA examination of September 2004 which examined the knees 
gave a history of pain in both knees since 1982.  The July 
2006 VA joints examination gives a diagnosis of bilateral 
patellofemoral dysfunction.  However, no etiology opinion is 
given as to whether this diagnosis as it pertains to the 
right knee is linked to the complaints of right knee problems 
reported in the February 2004 separation examination's report 
of medical history.  

In regards to the lumbar spine disorder, the evidence clearly 
reveals that the Veteran was repeatedly treated for recurrent 
low back complaints in the service and was even shown to have 
a discogenic protrusion of the L5-S1 in May 1993.  He 
continued to have recurrent complaints of low back pain 
throughout his service.  However, none of the VA examinations 
to date have properly addressed the etiology of the claimed 
low back problems.  Of note, in July 2006 the Veteran 
underwent a VA spine examination which was strictly limited 
to examination of the cervical spine.  The examiner failed to 
address the lumbar spine at all in this examination, and none 
of the other VA examinations of record properly address the 
question of whether the Veteran has a current lumbar spine 
disability that is related to service.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must also send the Veteran a 
corrective notice addressing the service 
connection claims that includes: an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  Dingess, supra.

The notice must also (1) inform him of 
what he needs to provide, and (2) what 
information VA has or will provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  The AOJ should request the Veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his claimed lumbar spine 
and right knee disabilities.  The Veteran 
should provide all necessary written 
releases for these records.  If any of 
the identified records cannot be 
obtained, the AOJ should notify the 
Veteran of such and describe the efforts 
used in requesting these records.

3.  The Veteran should be afforded a VA 
orthopedic examination, in order to 
determine the nature and etiology of any 
low back and right knee disorders found.  
The claims folder must be available to, 
and reviewed by, the examiner.  All tests 
and studies deemed necessary should be 
performed and the examiner should obtain 
a relevant history from the Veteran.  The 
examiner should report the pertinent 
medical complaints, symptoms and clinical 
findings in detail, and in addressing the 
history of his claimed low back and right 
knee disorders, should also review the 
service treatment records addressing low 
back complaints throughout service and 
the history of right knee complaints 
shown on the February 2004 separation 
examination's report of medical history.  
Following the examination, the examiner 
should express opinions on the following 
questions:(a) Does the Veteran have a 
current disability of the lumbar spine 
and/or right knee and if so, what is the 
diagnosis (are the diagnoses) of the 
Veteran's current lumbar spine 
disorder(s) and right knee disorder(s)?; 
(b) is at least as likely as not (50 
percent or more) that any current low 
back disorder and/or right knee disorder 
had its onset in service, or if 
preexisting was aggravated by service, or 
is related to any event or episode of 
service?  The examiner must provide a 
rationale for any opinion reached.  The 
claims folder and a copy of this remand 
should be made available to the examiner.

4.  Thereafter, the AOJ should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
Veteran and his representative must then 
be afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified; however, the Veteran is advised that 
failure to cooperate by reporting for examination, without 
good cause, may have adverse consequences on his claim.  38 
C.F.R. § 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


